 

Exhibit 10.20

GREENLIGHT HOLDING CORPORATION

2018 PARTICIPATION PLAN

TERMINATION AGREEMENT

June ___, 2018

Dear [Name of Participant],

As you may know, Greenlight Holding Corporation (the “Company”), a Delaware
corporation and parent of ATS Consolidated Inc., Gores Holdings II, Inc., a
Delaware corporation (“Parent”), and certain other parties are entering into an
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), pursuant to which the Company will ultimately become a subsidiary
of Parent (the “Transaction”).  The Company has determined that immediately
prior to the Transaction, and consistent with the terms of the Greenlight
Holding Corporation 2018 Participation Plan (the “Plan”), it will terminate the
Plan effective immediately prior to the Closing (as defined in the Merger
Agreement) and you will have no rights under the Plan.  For the avoidance of
doubt, if the Closing does not occur prior to the termination of the Merger
Agreement, the terms of this letter shall be of no further force or effect.

This letter agreement, which is being entered into contemporaneously with the
Merger Agreement, sets forth our mutual agreement concerning the treatment of
any performance units that were granted to you under the Plan (the “Performance
Units”).  By signing below, you acknowledge and agree that the Performance Units
will terminate in their entirety effective immediately prior to the Closing and
that you will have no right to any payment with respect to the Performance Units
upon the Closing or at any time thereafter, other than the payment set forth in
this letter.  The amount of such payment has been determined in the Company’s
discretion and you hereby acknowledge that such amount satisfies the Company’s
obligations to you with respect to your Performance Units.  Subject to your
execution of this letter, and in consideration of the waiver and release that
follows the Company will pay you a lump sum cash payment in an amount set forth
following your signature block below (the “Cash Payment”) promptly following the
Closing.  

 

--------------------------------------------------------------------------------

 

By signing below, as of the Closing, you hereby unconditionally and irrevocably
waive, release and discharge the Company and its affiliates (both current and
future) from any and all claims, set-offs, demands, obligations, rights,
privileges and preferences of any kind or nature whatsoever arising from or in
any way connected with or related to the Plan and Performance Units, including,
but not limited to, any related tax liability.  You acknowledge that you may
hereafter discover facts in addition to or different from those which you now
know or believe to be true with respect to the Plan or Performance Units, but it
is your intention to fully and finally and forever settle and release any and
all matters, disputes and differences, known or unknown, which do now exist, may
exist or heretofore have existed between you and the Company or its affiliates
(both current and future) with respect to the Plan or Performance Units.

 

Sincerely,

 

GREENLIGHT HOLDING CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

ACKNOWLEDGED AND AGREED:

 

PARTICIPANT

 

 

[Name]

 

In consideration for the termination of the Greenlight Holding Corporation 2018
Participation Plan including all obligations pursuant to Performance Units under
the Greenlight Holding Corporation 2018 Participation Plan:

Cash Payment: $[___]

 

 